DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 01/05/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 11, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0011508 A1 to Egan et al. (hereinafter “Egan”) (previously of record).
Regarding claim 1, Egan discloses (see abstract; Figs. 1-33; and [0058]-[0094]) a system for treating a patient (see Fig. 33), comprising: an implantable mesh (252, see Fig. 33 and [0094]) including a longitudinal axis extending between a first end portion (top of Fig. 33) and a second end portion (bottom of Fig. 33) of the mesh; and a bioabsorbable (see [0059], made of polydioxanone, which is a known bioabsorbable material as recognized in Applicant’s specification at [0015]) suture (running stitch 264) including a tissue soldering material (see [0059]), the suture being coupled to the mesh (see Fig. 33 
Regarding claim 11, Egan discloses (see abstract; Figs. 1-33; and [0058]-[0094]) a system for treating a patient (see Fig. 33), comprising: an implantable mesh (252, see Fig. 33 and [0094]) including a longitudinal axis extending between a first end portion (top of Fig. 33) and a second end portion (bottom of Fig. 33) of the mesh; and a bioabsorbable (see [0059], made of polydioxanone, which is a known bioabsorbable material as recognized in Applicant’s specification at [0015]) suture (running stitch 264) including a tissue soldering material (see [0059]), the suture being coupled to the mesh (see Fig. 33 and [0094]), the suture extending from the first end portion to the second end portion (see Fig. 33 and [0094]), the suture configured to be in a first state (non-welded portions, see [0094]) and in a second state (welded portions, see [0094]), different than the first state (see [0059]-[0060], the welded portions are locally heated to melt), the second state being activated in response to contact or exposure to a stimulus (see [0059]-[0060]) thereby causing the suture to adhere to a bodily tissue of the patient (similar to the way the welded suture would be capable of adhering to a bodily tissue of the patient in [0086], [0089]-[0090]), and a device including an energy source (see [0060] & [0075]).
Egan further discloses (claim 6) an energy source (see [0060] & [0075]); (claim 7) wherein the energy source is one of an LED light, a laser, a radiofrequency electrode (see [0060]); (claim 8) wherein the energy source is insertable into a body of the patient (see Fig. 10A, device 30 is small enough to be fully capable of being insertable into the patient's body); (claim 9) wherein the energy source is disposed claim 10) wherein the energy source is disposed within a suture capture device (see Fig. 10A and [0075], the device "captures" sutures by fusing portions of them together); (claims 21/22) wherein the mesh includes a first side portion and a second side portion, the suture extends along the first side portion and the second side portion of the mesh (see Fig. 33 and [0094]); and (claims 23/24) wherein the suture extends substantially parallel to the longitudinal axis (see Fig. 33 and [0094]).

Claim Rejections - 35 USC § 102/103
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Egan.
Egan discloses the invention substantially as claimed, as discussed above, however with respect to claims 5 and 15, Egan fails to specifically disclose wherein the suture is an extruded tissue soldering material (the suture does comprise a tissue soldering material, as discussed above with respect to claims 1/11).  The claimed phrase "extruded" is being treated as a product by process limitation; that is, that the suture is made by extruding a tissue soldering material.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.   Thus, even though Egan is silent as to the process used to make the suture, it appears that the product in Egan would be the same or similar as that claimed; especially since both applicant’s .  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egan in view of US 2013/0158568 A1 to Kia (hereinafter “Kia”) (previously of record).
Egan discloses the invention substantially as claimed, as discussed above, including wherein the tissue soldering material may be polyglycolic acid (see [0059]).  However, with respect to claims 2 and 12, Egan fails to specifically disclose wherein the tissue soldering material is a coating on a surface of the suture.  Kia discloses (see abstract; Figs. 12-13; and [0060]-[0061]), in the same field of endeavor, a suture configured to be fused together comprising a tissue soldering material (coating 104), wherein the coating is a coating on a surface of the suture (core material 102), wherein the suture core material is made of polyglycolic acid and the coating is made of polycaprolactone for the purpose of providing a coating having a lower melting temperature which allows the coating to be melted without damaging the surrounding tissue and without completely melting the core suture itself (see [0061]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Egan's suture with a coating having a soldering material, as taught by Kia, in order to provide a coating having a lower melting temperature which allows the coating to be melted without damaging the surrounding tissue and without completely melting the core suture itself.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egan in view of US 2011/0264139 A1 to Hunter(hereinafter "Hunter") (previously of record).
Egan discloses the invention substantially as claimed as discussed above, however, with respect to claims 3-4 and 13-14, Kia fails to specifically disclose wherein the tissue soldering material is a microsphere embedded in the suture. Note that Egan discloses that the tissue soldering material is a .

Response to Arguments
Applicant's arguments filed 01/05/2021, directed to the claims as amended, have been fully considered but they are not persuasive.
Applicant alleges that Egan does not disclose a bioabsorbable suture.  However, as discussed in the rejection above, Egan discloses that the suture may comprise polydioxanone at [0059], which is a known bioabsorbable material as recognized in Applicant’s specification at [0015].  
Applicant further alleges that Egan does not disclose that the suture “adheres to a bodily tissue of the patient”.  However, the claim limitation at issue recites “the suture configured to be in a… second state…the second state being activated in response to contact or exposure to a stimulus thereby causing the suture to adhere to a bodily tissue of the patient”.  It is noted that this limitation is a functional Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) -see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).  Egan’s device is fully capable of being adhered to bodily tissue by virtue of its construction as a suture made of weldable portions as per [0059]-[0060].  These portions allow the suture to be adhered to tissue, if one desired to do so, as per [0086], [0089]-[0090]).  Moreover, as per [0084], there is at least some amount of fused material that extrudes beyond fused portion 20 which contacts the tissue (even though it is desirable to minimize this amount, this shows that the device again is fully capable of adhering to tissue).  Accordingly, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771